 THE HEEKINCAN COMPANY417of the seniority agreement now in existence,whichhas been so beneficial andso much desired by our membership at the mines of the Consolidation CoalCompany.This decision being made is in no way to be construed as establishing aprecedent of any kind in District 30 or in any other District of the United MineWorkers of America.Very truly yours,Commission[s]Joseph Yablonski.JOSEPH YABLONSKI.[s]Ray Thomason.RAY THOMASON.CC:District30. UMWALocal Union 5787Local Union 6281CommissionTHE HEEKIN CAN COMPANYandLODGE 162, DISTRICT 34, INTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.Cases Nos.9-RC-1624, 9-RC-1625, 9-RC-1626, 9-RC-1627, 9 RC-16928, and9-RC-1629.July 30,1952Decision and Direction of ElectionsUpon 'petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before LeonardS. Kimmel, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from a plant-wide unit six separatecraft units consisting of (a) welders, (b) sheet metal workers, (c)electricians, (d) plumbers, air-conditioning, and refrigeration repair-men, (e) machinists, mechanics, millwrights, and lubrication men,iLUnited Steelworkers of America,CIO, and its Local 4372, were permitted to interveneon the basis of a contract interest._100 NLRB No. 65. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (f)carpentersand their helpers and apprentices. The Intervenoropposes craft severanceon the ground that there is a long history ofcollectivebargainingin this plant on a plant-wide unitbasis, andthat the employees sought to be severedare not truecraftsmen.TheEmployer prefersa plant-wide unit.Under a plant engineer in chargeof maintenance, there is a main-tenance supervisor who directly supervises the welders, the sheet metalworkers, the electricians, the plumbers, air-conditioning, and refrigera-tion repairmen, and the carpenters.The machinists, mechanics, mill-wrights, and lubrication men work under the immediate supervisionof shop foremen who in turn report to the maintenancesupervisor.The record indicates that althoughsomeof the employees claimedby the Petitioner have been transferred to their present positions fromjobs in the production department, the transfers were made on thebasisof their skills and qualifications in the particular craft to whichthey were assigned. It is clear that all the employees for whom sev-eranceis sought herein possess the skills normally exercised in theparticular craft in which they are employed, and are of the type whichthe Board has generally held to be entitled to separate representation,if they so desire?We shall direct separate elections by secret ballot among the follow-ing groups of employees at the Employer's Cincinnati, Ohio, plant,excluding from each group all office clerical and professionalemploy-ees, guards,and all supervisors as defined in the Act.Group (a) All welders.Group (b) All sheetmetal workers.Group (c) All electricians.Group (d) All plumbers,air-conditioning,and refrigeration re-pairmen.Group (e) All carpenters and the painter.8Group (f) All machinists, mechanics, millwrights, and lubricationmen.If a majority of the employees in groups (a), (b), (c), (d), (e),or (f) vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and theRegionalDirector conducting the election herein is instructed to issue a certi-fication of representatives to such labororganizationfor such unit orunits, which the Board under such circumstances finds to be appro-priate for purposes of collective bargaining. In the event a majorityof the employees in any of the voting groups (a) to (f) vote for the2 Chrysler Corporation,Michaud Ordnance Plant,98 NLRB 1105.aWe are precluded from establishing a painters' unit, there being only one painter.However, the painter appears to possess interests sufficiently similar to those of the car-penters that he may, as requested by the Petitioner,be included in the carpenters'votinggroup.Robertshaw-Fulton Controls Company,88 NLRB 1508. GENERAL ELECTRICCOMPANY419Intervenor, they will be taken to have indicated their desire to con-tinue to be included in the existing production and maintenance unit,and the Regional Director shall issue a certificate of results of elec-tions to that effect.[Text of Direction of Elections omitted from publication in thisvolume.]GENERAL ELECTRIC COMPANYandDISTRICT#27,INTERNATIONALASSOCIATION OF MACHINISTS, A.F.OFL.,PETITIONER.Case No. 9-RC-1599.July 50,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R. Fraker,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all model shop employees, includingtool and die makers, model makers, toolroom machinists, tool machineoperators, welders, sheet metal men, and their helpers and apprentices.The Employer and the two Intervenors, International Union of Elec-trical,Radio and Machine Workers, CIO, and United Electrical,Radio & Machine Workers of Amer!esr, contend that the petition wasfiled prematurely because the Employer's operations are expanding.The Employer's major appliance division, operating 6 plants in theeastern part of the United States, manufactures electric refrigerators,freezers, ironers, washing machines, clothes dryers, dishwashers, fooddisposers, and room coolers.In 1951, the Employer decided to,cen-tralize its electrical appliance operations and for that purpose beganconstructing, near Louisville, Kentucky, a large plant which will even-100 NLRB No. 66.22 7260-53-vol.100-28